Exhibit 10.5

 

 

 

 

 

PURCHASE AND SALE CONTRACT

 

 

 

BETWEEN

 

 

 

HCW PENSION REAL ESTATE FUND LIMITED PARTNERSHIP,

a Massachusetts limited partnership

 

 

 

AS SELLER

 

 

 

 

 

 

AND

 

 

 

 

CARDINAL GROUP INVESTMENTS, LLC,

a Delaware limited liability company

 

 

 

AS PURCHASER

 

 

 

 

 

LEWIS PARK APARTMENTS

 


 Article I

DEFINED TERMS

1

 Article II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 Article III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

3

 

3.4

Purchaser Indemnification

3

 

3.5

Property Materials

4

 

3.6

Property Contracts

5

 Article IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

6

 

4.3

Objection and Response Process

7

 

4.4

Permitted Exceptions

7

 

4.5

Existing Deed of Trust

7

 

4.6

Subsequently Disclosed Exceptions

7

 

4.7

Purchaser Financing

8

 Article V

CLOSING

11

 

5.1

Closing Date

11

 

5.2

Seller Closing Deliveries

12

 

5.3

Purchaser Closing Deliveries

13

 

5.4

Closing Prorations and Adjustments

13

 

5.5

Post Closing Adjustments

16

 Article VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

17

 

6.1

Seller's Representations

17

 

6.2

AS-IS

18

 

6.3

Survival of Seller's Representations

19

 

6.4

Definition of Seller's Knowledge

19

 

6.5

Representations and Warranties of Purchaser

19

 Article VII

OPERATION OF THE PROPERTY

20

 

7.1

Leases and Property Contracts

20

 

7.2

General Operation of Property

21

 

7.3

Liens

21

 

7.4

Tax Appeals

21

 Article VIII

CONDITIONS PRECEDENT TO CLOSING

22

 

8.1

Purchaser's Conditions to Closing

22

 

8.2

Seller's Conditions to Closing

22

 Article IX

BROKERAGE

23

 

9.1

Indemnity

23

 

9.2

Broker Commission

23

 Article X

DEFAULTS AND REMEDIES

24

 

10.1

Purchaser Default

24

 

10.2

Seller Default

24

 Article XI

RISK OF LOSS OR CASUALTY

25

 

11.1

Major Damage

25

 

11.2

Minor Damage

25

 

11.3

Closing

26

 

11.4

Repairs

26

 Article XII

EMINENT DOMAIN

26

 

12.1

Eminent Domain

26

 Article XIII

MISCELLANEOUS

26

 

13.1

Binding Effect of Contract

26

 

13.2

Exhibits and Schedules

27

 

13.3

Assignability

27

 

13.4

Captions

27

 

13.5

Number and Gender of Words

27

 

13.6

Notices

27

 

13.7

Governing Law and Venue

29

 

13.8

Entire Agreement

29

 

13.9

Amendments

29

 

13.10

Severability

29

 

13.11

Multiple Counterparts/Facsimile Signatures

30

 

13.12

Construction

30

 

13.13

Confidentiality

30

 

13.14

Time of the Essence

30

 

13.15

Waiver

30

 

13.16

Attorneys' Fees

30

 

13.17

Time Zone/Time Periods

30

 

13.18

1031 Exchange

31

 

13.19

No Personal Liability of Officers, Trustees or Directors

31

 

13.20

ADA Disclosure

31

 

13.21

No Recording

31

 

13.22

Relationship of Parties

32

 

13.23

AIMCO Marks

32

 

13.24

Non-Solicitation of Employees

32

 

13.25

Survival

32

 

13.26

Multiple Purchasers

32

 

13.27

WAIVER OF JURY TRIAL

32

 Article XIV

LEAD–BASED PAINT DISCLOSURE

32

 

14.1

Disclosure

32

 

14.2

Consent Agreement

33


EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A          Legal Description

Exhibit B          Form of Special Warranty Deed

Exhibit C          Form of Bill of Sale

Exhibit D          Form of General Assignment and Assumption

Exhibit E           Form of Assignment and Assumption of Leases and Security
Deposits

Exhibit F           Form of Notice to Vendor regarding Termination of Contract

Exhibit G          Form of Tenant Notification

Exhibit H          Form of Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1       Defined Terms

 


PURCHASE AND SALE CONTRACT

 

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 22nd
day of October, 2010 (the "Effective Date"), by and between HCW Pension Real
Estate Fund Limited Partnership, a Massachusetts limited partnership, having an
address at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237
("Seller"), and CARDINAL GROUP INVESTMENTS, LLC, a Delaware limited liability
company, having a principal address at 201 E. Ohio, 3rd Floor, Chicago,
Illinois  60611 ("Purchaser").

            NOW, THEREFORE, in consideration of mutual covenants set forth
herein, Seller and Purchaser hereby agree as follows:

RECITALS

 

A.        Seller owns the real estate located in Jackson County, Illinois, as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as LEWIS PARK APARTMENTS.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.

Article I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.

Article II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1              Purchase and Sale.  Seller agrees to sell and convey the
Property to Purchaser and Purchaser agrees to purchase the Property from Seller,
all in accordance with the terms and conditions set forth in this Contract.

2.2              Purchase Price and Deposit.  The total purchase price
("Purchase Price") for the Property shall be an amount equal to $10,100,000.00,
payable by Purchaser, as follows:

2.2.1        Within 2 Business Days following the Effective Date, Purchaser
shall deliver to Fidelity National Title Insurance Company, 8450 E. Crescent
Parkway, Suite 410, Greenwood Village, Colorado  80111, Attention: Valena
Bloomquist, Telephone (303) 244-9198, Facsimile (720) 489-7593, E-mail
Valena.bloomquist@fnf.com ("Escrow Agent" or "Title Insurer") an initial deposit
(the "Initial Deposit") of $100,000.00 by wire transfer of immediately available
funds ("Good Funds"). 

2.2.2        On or before the day that the Feasibility Period expires, Purchaser
shall deliver to Escrow Agent an additional deposit (the "Additional Deposit")
of $100,000.00 by wire transfer of Good Funds. 

2.2.3        The balance of the Purchase Price for the Property shall be paid to
and received by Escrow Agent by wire transfer of Good Funds no later than 10:00
a.m. on the Closing Date.

2.3              Escrow Provisions Regarding Deposit.

2.3.1        Escrow Agent shall hold the Deposit and make delivery of the
Deposit to the party entitled thereto under the terms of this Contract.  Escrow
Agent shall invest the Deposit in an FDIC-insured, interest-bearing bank account
or FDIC-insured money market fund reasonably approved by Purchaser and Seller,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2        Escrow Agent shall hold and apply the Deposit in strict accordance
with the terms of this Contract.  The tax identification numbers of the parties
shall be furnished to Escrow Agent upon request.

2.3.3        Except for the return of the Deposit to Purchaser as a result of
Purchaser exercising its termination right under Section 3.2 below (in which
event Escrow Agent shall promptly release the Deposit to Purchaser on demand),
if prior to the Closing Date either party makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other party of such demand.  If Escrow Agent does not receive a written
objection from the other party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment.  If Escrow Agent does receive such written objection within such
5-Business Day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or
a final judgment or arbitrator's decision.  However, Escrow Agent shall have the
right at any time to deliver the Deposit and interest thereon, if any, with a
court of competent jurisdiction in the state in which the Property is located. 
Escrow Agent shall give written notice of such deposit to Seller and Purchaser. 
Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Any return of the Deposit to
Purchaser provided for in this Contract shall be subject to Purchaser’s
obligations set forth in Section 3.5.2.

2.3.4        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, and that Escrow Agent
shall not be deemed to be the agent of either of the parties and shall not be
liable for any act or omission on its part unless taken or suffered in bad faith
in willful disregard of this Contract or involving gross negligence.  Seller and
Purchaser jointly and severally shall indemnify and hold Escrow Agent harmless
from and against all costs, claims and expenses, including reasonable attorney's
fees, incurred in connection with the performance of Escrow Agent's duties
hereunder, except with respect to actions or omissions taken or suffered by
Escrow Agent in bad faith, in willful disregard of this Contract or involving
gross negligence on the part of the Escrow Agent.

2.3.5        The parties shall deliver to Escrow Agent an executed copy of this
Contract.  Escrow Agent shall execute the signature page for Escrow Agent
attached hereto which shall confirm Escrow Agent's agreement to comply with the
terms of Seller's closing instruction letter delivered at Closing and the
provisions of this Section 2.3.

2.3.6        Escrow Agent, as the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of
1986, as amended (the "Code"), shall file all necessary information, reports,
returns, and statements regarding the transaction required by the Code
including, but not limited to, the tax reports required pursuant to Section 6045
of the Code.  Further, Escrow Agent agrees to indemnify and hold Purchaser,
Seller, and their respective attorneys and brokers harmless from and against any
Losses resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

Article III
FEASIBILITY PERIOD

3.1              Feasibility Period.  Subject to the terms of Sections 3.3 and
3.4 and the rights of Tenants under the Leases, from the Effective Date to and
including the date which is 45 days after the Effective Date (the "Feasibility
Period"), Purchaser, and its agents, contractors, engineers, surveyors,
attorneys, and employees (collectively, "Consultants") shall, at no cost or
expense to Seller, have the right from time to time to enter onto the Property
to conduct and make any and all customary studies, tests, examinations,
inquiries, inspections and investigations  of or concerning the Property,
including without limitation, a new or updated survey, a Phase I environmental
study, an appraisal and a non-invasive engineering report by or through
Purchaser’s anticipated lender (which lender and its agents shall be deemed
Purchaser’s Consultants for purposes of Purchaser’s Inspections), review the
Materials and otherwise confirm any and all matters which Purchaser may
reasonably desire to confirm with respect to the Property and Purchaser’s
intended use thereof (collectively, the "Inspections").

3.2              Expiration of Feasibility Period.  If any of the matters in
Section 3.1 or any other title or survey matters are unsatisfactory to Purchaser
for any reason, or for no reason whatsoever, in Purchaser's sole and absolute
discretion, then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent no later than
5:00 p.m. on or before the date of expiration of the Feasibility Period.  If
Purchaser provides such notice, this Contract shall terminate and be of no
further force and effect subject to and except for the Survival Provisions, and
Escrow Agent shall return the Initial Deposit to Purchaser.  If Purchaser fails
to provide Seller with written notice of termination prior to the expiration of
the Feasibility Period, Purchaser's right to terminate under this Section 3.2
shall be permanently waived and this Contract shall remain in full force and
effect, the Deposit shall be non-refundable except as otherwise expressly set
forth in this Contract, and Purchaser's obligation to purchase the Property
shall be conditional only as provided in Section 8.1.

3.3              Conduct of Investigation.  Purchaser shall not permit any
mechanics' or materialmen's liens or any other liens to attach to the Property
by reason of the performance of any work or the purchase of any materials by
Purchaser or any other party in connection with any Inspections conducted by or
for Purchaser.  Purchaser shall give reasonable advance notice to Seller prior
to any entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the Inspections, and all equipment,
materials and substances generated, used or brought onto the Property pose no
material threat to the safety of persons, property or the environment. 

3.4              Purchaser Indemnification.

3.4.1        Purchaser shall indemnify, hold harmless and, if requested by
Seller (in Seller's sole discretion), defend (with counsel approved by Seller)
Seller, together with Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including Seller,
"Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, materialmen's liens, liabilities, penalties, interest, losses,
demands, actions, causes of action, claims, costs and expenses (including
reasonable attorneys' fees, including the cost of in-house counsel and appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultants' entry onto the Property, and any Inspections or other acts by
Purchaser or Purchaser’s Consultants with respect to the Property during the
Feasibility Period or otherwise.

3.4.2        Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser desires to perform any invasive
tests.  Purchaser shall give prior written notice thereof to Seller, which
notice shall be accompanied by a detailed description and plan of the invasive
tests Purchaser desires to perform.  Further, Seller shall have the right,
without limitation, to disapprove any and all entries, surveys, tests
(including, without limitation, a Phase II environmental study of the Property),
investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein.  Purchaser shall, at Purchaser's sole
cost and expense, and in accordance with all applicable environmental laws,
dispose of any hazardous materials which have been specifically removed from or
at the Property by Purchaser or its agents, representatives, employees or
designees in connection with Purchaser's environmental studies.  Purchaser shall
use reasonable efforts to minimize disruption to Tenants in connection with
Purchaser's or its Consultants' activities pursuant to this Section.  No consent
by Seller to any such activity shall be deemed to constitute a waiver by Seller
or assumption of liability or risk by Seller.  Purchaser hereby agrees to
restore, at Purchaser's sole cost and expense, the Property to the same
condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article III.  Purchaser shall maintain and cause its third
party consultants to maintain (a) casualty insurance and commercial general
liability insurance with coverages of not less than $1,000,000.00 for injury or
death to any one person and $3,000,000.00 for injury or death to more than one
person and $1,000,000.00 with respect to property damage, and (b) worker's
compensation insurance for all of their respective employees in accordance with
the law of the state in which the Property is located.  Purchaser shall deliver
proof of the insurance coverage required pursuant to this Section 3.4.2 to
Seller (in the form of a certificate of insurance) prior to the earlier to occur
of (i) Purchaser's or Purchaser's Consultants' entry onto the Property, or (ii)
the expiration of 5 days after the Effective Date.

3.5              Property Materials.

3.5.1        Within 5 Business Days after the Effective Date, and to the extent
the same have not already been provided by Seller to Purchaser, Seller agrees to
use reasonable efforts to deliver to Purchaser, or at Seller's option make
available at the Property, copies of such documents and information concerning
the Property that are in Seller's possession or reasonable control, including
without limitation a year-to-date operating statement and the last two years’
operating statements for the Property, other than such documents and information
that Seller deems to be confidential or proprietary (collectively, the
"Materials").

3.5.2        Except as expressly set forth in Seller's Representations, Seller
makes no representations or warranties, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed.  All Materials are provided for informational purposes
only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Materials, and will instead in all instances
rely exclusively on its own Inspections and Consultants with respect to all
matters which it deems relevant to its decision to acquire, own and operate the
Property.  All Materials and Third-Party Reports shall be returned to Seller or
destroyed by Purchaser if this Contract is terminated for any reason.

3.5.3        Not later than 5 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) the most recent rent roll for the Property, which is the
rent roll Seller uses in the ordinary course of operating the Property (the
"Rent Roll").  Seller shall provide Purchaser with an updated Rent Roll on the
10th day of each subsequent calendar month and within two (2) business days, as
and when requested, from a Proposed Lender.  Seller makes no representations or
warranties regarding the Rent Roll other than the express representation set
forth in Section 6.1.5.

3.5.4        Not later than 5 Business Days after the Effective Date, and to the
extent the same has not already been provided by Seller to Purchaser, Seller
shall deliver to Purchaser (or otherwise make available to Purchaser as provided
under Section 3.5.1) a list of all current Property Contracts (the "Property
Contracts List").  Seller makes no representations or warranties regarding the
Property Contracts List other than the express representations set forth in
Section 6.1.6. 

3.5.5        Within 5 Business Days after delivery the Property Contracts List,
Seller shall deliver to Purchaser a copy of each Property Contract set forth in
the Property Contacts List and such deliveries shall be deemed part of the
Materials hereunder.

3.5.6        During the Feasibility Period, Seller will generate and deliver to
Purchaser an inventory of Fixtures and Tangible Personal Property located within
the management office (and including a list of maintenance vehicles and
equipment) to be conveyed to Purchaser pursuant to this Contract, but such
inventory will not include any Fixtures and Tangible Personal Property located
within the units which are leased at the Property.

3.6              Property Contracts.  On or before the expiration of the
Feasibility Period, Purchaser may deliver written notice to Seller (the
"Property Contracts Notice") specifying any Property Contracts which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination on or after Closing shall be subject
to the express terms of such Terminated Contracts, (b) if any such Property
Contract cannot by its terms be terminated at Closing, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty, premium, or damages,
including liquidated damages, for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees, penalties, or
damages, including liquidated damages.  If Purchaser fails to deliver the
Property Contracts Notice on or before the expiration of the Feasibility Period,
then there shall be no Terminated Contracts and Purchaser shall assume all
Property Contracts at the Closing.  If Purchaser delivers the Property Contracts
Notice to Seller on or before the expiration of the Feasibility Period, then
Seller shall execute and deliver, on or before Closing, a vendor termination
notice (in the form attached hereto as Exhibit F) for each Terminated Contract
informing the vendor(s) of the termination of such Terminated Contract as of the
Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
"Vendor Terminations").  To the extent that any Property Contract to be assigned
to Purchaser requires vendor consent, then, prior to the Closing, Purchaser and
Seller shall attempt to obtain from each applicable vendor a consent (each a
"Required Assignment Consent") to such assignment, and Purchaser shall
indemnify, hold harmless and, if requested by Seller (in Seller's sole
discretion), defend (with counsel approved by Seller) Seller's Indemnified
Parties from and against any and all Losses arising from or related to a failure
to obtain such consents.

Notwithstanding any provision hereof to the contrary, Seller shall terminate any
property management agreement and any service contracts with servicers which are
affiliates of Seller as of the Closing Date, all at Seller’s sole cost and
expense.

Article IV
TITLE

4.1              Title Documents.  Within 10 days after the Effective Date,
Seller shall cause to be delivered to Purchaser a standard form commitment or
preliminary title report ("Title Commitment") to provide a standard American
Land Title Association owner’s title insurance policy for the Land and
Improvements, using the current policy jacket customarily provided by the Title
Insurer, in an amount equal to the Purchase Price (the "Title Policy"), together
with copies of all instruments identified as exceptions therein (together with
the Title Commitment, referred to herein as the "Title Documents").  Seller
shall be responsible only for payment of the base premium for the Title Policy. 
Purchaser shall be solely responsible for payment of all other costs relating to
procurement of the Title Commitment, the Title Policy, and any requested
endorsements.

4.2              Survey.  Subject to Section 3.5.2, within 3 Business Days after
the Effective Date, Seller shall deliver to Purchaser any existing survey of the
Property (the "Existing Survey").  Purchaser may, at its sole cost and expense,
order a new or updated survey of the Property either before or after the
Effective Date (such new or updated survey, together with the Existing Survey,
is referred to herein as the "Survey"). 

4.3              Objection and Response Process.  On or before the date which is
30 days after the Effective Date (the "Objection Deadline"), Purchaser shall
give written notice (the "Objection Notice") to the attorneys for Seller of any
matter set forth in the Title Documents and the Survey to which Purchaser
objects (the "Objections").  If Purchaser fails to tender an Objection Notice on
or before the Objection Deadline, Purchaser shall be deemed to have approved and
irrevocably waived any objections to any matters covered by the Title Documents
and the Survey.  On or before 35 days after the Effective Date (the "Response
Deadline"), Seller may, in Seller's sole discretion, give Purchaser notice (the
"Response Notice") of those Objections which Seller is willing to cure, if any. 
Seller shall be entitled to reasonable adjournments of the Closing Date to cure
the Objections, not to exceed 30 days in the aggregate.  If Seller fails to
deliver a Response Notice by the Response Deadline, Seller shall be deemed to
have elected not to cure or otherwise resolve any matter set forth in the
Objection Notice.  If Purchaser is dissatisfied with the Response Notice or the
lack of Response Notice, Purchaser may, as its exclusive remedy, exercise its
right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2.  If Purchaser fails to
timely exercise such right, Purchaser shall be deemed to accept the Title
Documents and Survey with resolution, if any, of the Objections set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price.

4.4              Permitted Exceptions.  The Deed delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1        All matters shown in the Title Documents and the Survey, other than
(a) those Objections, if any, which Seller has agreed to cure pursuant to the
Response Notice under Section 4.3, (b) mechanics' liens and taxes due and
payable with respect to the period preceding Closing, (c) the standard exception
regarding the rights of parties in possession, which shall be modified to be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes and assessments, which shall be limited
to taxes and assessments not yet due and payable as of the Closing Date;

4.4.2        All Leases;

4.4.3        Applicable zoning and governmental regulations and ordinances;

4.4.4        Any defects in or objections to title to the Property, or title
exceptions or encumbrances, arising by, through or under Purchaser.

4.5              Existing Deed of Trust.  It is understood and agreed that,
whether or not Purchaser gives an Objection Notice with respect thereto, any
deeds of trust and/or mortgages which secure the Note (collectively, the "Deed
of Trust") shall not be deemed Permitted Exceptions, whether Purchaser gives
further written notice of such or not, and shall be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.

4.6              Subsequently Disclosed Exceptions.  If at any time after the
expiration of the Feasibility Period, any update to the Title Commitment or
Existing Survey discloses any additional item that affects title to the Property
which was not disclosed on any version of or update to the Title Commitment
delivered to Purchaser during the Feasibility Period (the "New Exception"),
Purchaser shall have a period of 5 days from the date of its receipt of such
update (the "New Exception Review Period") to review and notify Seller in
writing of Purchaser's approval or disapproval of the New Exception.  If
Purchaser disapproves of the New Exception, Seller may, in Seller's sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception.  If Seller elects to cure the New Exception, Seller shall be entitled
to reasonable adjournments of the Closing Date to cure the New Exception, not to
exceed 30 days in the aggregate.  If Seller fails to deliver a notice to
Purchaser within 3 days after the expiration of the New Exception Review Period,
Seller shall be deemed to have elected not to cure the New Exception.  If
Purchaser is dissatisfied with Seller's response, or lack thereof, Purchaser
may, as its exclusive remedy elect either:  (i) to terminate this Contract, in
which event the Deposit shall be promptly returned to Purchaser or (ii) to waive
the New Exception and proceed with the transactions contemplated by this
Contract, in which event Purchaser shall be deemed to have approved the New
Exception.  If Purchaser fails to notify Seller of its election to terminate
this Contract in accordance with the foregoing sentence within 6 days after the
expiration of the New Exception Review Period, Purchaser shall be deemed to have
elected to approve and irrevocably waive any objections to the New Exception.

4.7              Financing Period.

4.7.1        Subject to the terms and conditions of this Section 4.7, Purchaser
shall use good faith, diligent efforts to obtain mortgage financing for
Purchaser’s purchase of the Property on terms which are commercially reasonable
and which are market standard (including standard or customary reserves,
guarantees and capital expenditure requirements)(“Purchaser-Financing”), on or
prior to the date which is forty-five (45) after the Effective Date (such
period, the “Financing Period”). 

4.7.1.1            Provided that (a) Purchaser is not in default of the terms of
this Contract, and (b) Purchaser has used diligent, good faith efforts to obtain
the Financing Commitment but has failed to do so as of the expiration of the
Financing Period, Purchaser shall be permitted 2 consecutive 15-day extensions
of the Financing Period each exercisable by (i) delivering to Seller written
notice of each such extension on or prior to then-current expiration of the
Financing Period, and (ii) simultaneously with such notice to Seller, delivering
to Seller the amount of $30,000.00 by wire transfer of Good Funds in accordance
with Seller’s wiring instructions (each such amount, a “Financing Period
Extension Fee”).  The Financing Period Extension Fees shall be non-refundable
upon receipt by Seller except as expressly provided otherwise in this Contract
and shall be deemed and treated as part of the Deposit.

4.7.1.2            Purchaser, at its sole cost and expense, shall submit to a
Proposed Lender a complete application for Purchaser-Financing, together with
all documents and information required in connection therewith (the "Loan
Application").  Purchaser shall promptly notify Seller that Purchaser has
submitted the Loan Application and shall provide evidence of its submission and
the identity of the Proposed Lender on or before the date which is 15 days after
the Effective Date (the “Loan Application Deadline”).  Purchaser acknowledges
and agrees that Purchaser is solely responsible for the preparation and
submittal of the Loan Application, including the collection of all materials,
documents, certificates, financials, signatures, and other items required to be
submitted to Proposed Lender in connection with the Loan Application.  Purchaser
shall keep Seller apprised about the status of the Loan Application and the
Proposed Lender.

4.7.1.3            Purchaser shall promptly deliver to Proposed Lender all
documents and information required by Proposed Lender, and such other
information or documentation as Proposed Lender reasonably may request,
including, without limitation, financial statements, income tax returns and
other financial information for Purchaser an any required guarantor.

4.7.1.4            Purchaser shall be responsible for and shall pay all fees and
expenses (including, without limitation, all servicing fees and charges,
transfer fees, assumption fees, title fees and endorsement fees) imposed or
charged by Proposed Lender or its counsel (such fees and expenses collectively
being referred to as the "Lender Fees"), in connection with the Loan Application
and any Purchaser-Financing.

4.7.1.5            Purchaser shall be in default hereunder if Purchaser fails to
submit a complete Loan Application by the Loan Application Deadline, in which
event Seller may terminate this Contract and the Deposit shall be immediately
released by the Escrow Agent to Seller.

4.7.2          Purchaser shall notify Seller of Purchaser’s receipt of a binding
commitment for Purchaser-Financing on terms satisfactory to Purchaser (the
“Financing Commitment”) promptly (in no event later than the later of (a) three
(3) Business Days after receipt, or (b) the expiration of the Financing Period)
after Purchaser’s receipt of the Financing Commitment.  Upon Purchaser’s receipt
of the Financing Commitment, the Deposit (including the Initial Deposit and the
Additional Deposit) shall be non-refundable, except as expressly provided
otherwise in this Contract.  If Purchaser has not obtained the Financing
Commitment on or prior to the expiration of the Financing Period (and for no
other reason), then Purchaser shall have the right to terminate this Contract by
giving written notice to that effect to Seller and Escrow Agent on or before
5:00 p.m. (in the time zone in which the Escrow Agent is located) on the date of
expiration of the Financing Period.  If Purchaser exercises such right to
terminate, this Contract shall terminate and be of no further force and effect
subject to and except for the Survival Provisions, and Escrow Agent shall
promptly return the entire Deposit to Purchaser (subject to Purchaser’s
obligation under Section 3.5.2 to return or certify the destruction of all
Third-Party Reports and information and Materials provided to Purchaser as a
pre-condition to the return of the Deposit).  If Purchaser fails to provide
Seller with written notice of termination prior to the expiration of the
Financing Period in strict accordance with the notice provisions of this
Contract, Purchaser’s right to terminate under this Section 3.7 shall be
permanently waived, the Deposit (including the Initial Deposit, the Additional
Deposit and any Financing Period Extension Fees) shall be non-refundable, except
as expressly provided otherwise in this Contract, and this Contract shall remain
in full force and effect. 

Article V
CLOSING

5.1              Closing Date.  The Closing shall occur on the date which is 30
days after the expiration of the Financing Period (the "Closing Date") through
an escrow with Escrow Agent, whereby Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Notwithstanding the foregoing to the contrary,
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the preceding sentence, in
connection with Seller’s payment in full of the Note (the “Loan Payoff”).

5.2              Seller Closing Deliveries.  Except for the closing statement
which shall be delivered on or before the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items no later than 1 Business Day prior to
the Closing Date:

5.2.1        Special Warranty Deed (the "Deed") in the form attached as Exhibit
B to Purchaser, subject to the Permitted Exceptions.

5.2.2        A Bill of Sale in the form attached as Exhibit C.

5.2.3        A General Assignment in the form attached as Exhibit D (the
"General Assignment").

5.2.4        An Assignment of Leases and Security Deposits in the form attached
as Exhibit E (the "Leases Assignment").

5.2.5        Seller's counterpart signature to the closing statement prepared by
Title Insurer.

5.2.6        A title affidavit or an indemnity form reasonably acceptable to
Seller, which is sufficient to enable Title Insurer to delete the standard
pre-printed exceptions to the title insurance policy to be issued pursuant to
the Title Commitment.

5.2.7        A certification of Seller's non-foreign status pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended.

5.2.8        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Seller's authority to consummate this transaction.

5.2.9        An updated Rent Roll effective as of a date no more than 3 Business
Days prior to the Closing Date; provided, however, that the content of such
updated Rent Roll shall in no event expand or modify the conditions to
Purchaser's obligation to close as specified under Section 8.1.

5.2.10    An updated Property Contracts List effective as of a date no more than
3 Business Days prior to the Closing Date; provided, however, that the content
of such updated Property Contracts List shall in no event expand or modify the
conditions to Purchaser's obligation to close as specified under Section 8.1.

5.2.11    A completed Real Estate Transfer Declaration (on Form P-Tax 203 or
such other form required by the Real Estate Transfer Act of the State of
Illinois) and such other state, county or local real property tax transfer forms
as required by Applicable Law.

5.2.12    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable laws to be executed by Seller or
otherwise reasonably necessary in order to consummate the transactions
contemplated under terms of the Contract.

5.3              Purchaser Closing Deliveries.  Except for: (i) the closing
statement which shall be delivered on or before the Closing Date, and (ii) the
balance of the Purchase Price which is to be delivered at the time specified in
Section 2.2.3, Purchaser shall deliver to Escrow Agent, each of the following
items no later than 1 Business Day prior to the Closing Date:

5.3.1        The full Purchase Price (with credit for the Deposit), plus or
minus the adjustments or prorations required by this Contract.

5.3.2        Purchaser’s counterpart signature to the closing statement prepared
by Title Insurer.

5.3.3        A countersigned counterpart of the General Assignment.

5.3.4        A countersigned counterpart of the Leases Assignment.

5.3.5        Notification letters to all Tenants prepared and executed by
Purchaser in the form attached hereto as Exhibit G, which shall be delivered to
all Tenants by Purchaser immediately after Closing.

5.3.6        Any cancellation fees or penalties due to any vendor under any
Terminated Contract as a result of the termination thereof.

5.3.7        Resolutions, certificates of good standing, and such other
organizational documents as Title Insurer shall reasonably require evidencing
Purchaser's authority to consummate this transaction.

5.3.8        Countersigned counterparts to the completed Real Estate Transfer
Declaration (on Form P-Tax 203 or such other form required by the Real Estate
Transfer Act of the State of Illinois) and such other state, county or local
real property tax transfer forms as required by Applicable Law.

5.3.9        Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable law to be executed by Purchaser or
otherwise reasonably necessary in order to consummate the transactions
contemplated under this Contract.

5.4              Closing Prorations and Adjustments.

5.4.1        General.  All normal and customarily proratable items, including,
without limitation, collected rents, operating expenses, personal property
taxes, other operating expenses and fees, shall be prorated as of the Closing
Date, Seller being charged or credited, as appropriate, for all of same
attributable to the period up to the Closing Date (and credited for any amounts
paid by Seller attributable to the period on or after the Closing Date, if
assumed by Purchaser) and Purchaser being responsible for, and credited or
charged, as the case may be, for all of the same attributable to the period on
and after the Closing Date.  Seller shall prepare a proration schedule (the
"Proration Schedule") of the adjustments described in this Section 5.4 prior to
Closing and shall use good faith efforts to deliver such Proration Schedule 2
days prior to Closing. 

5.4.2        Operating Expenses.  All of the operating, maintenance, taxes
(other than real estate taxes), and other expenses incurred in operating the
Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis.  Seller shall pay all such expenses that
accrue prior to the Closing Date and Purchaser shall pay all such expenses that
accrue from and after the Closing Date.

5.4.3        Utilities.  The final readings and final billings for utilities
will be made if possible as of the Closing Date, in which case Seller shall pay
all such bills as of the Closing Date and no proration shall be made at the
Closing with respect to utility bills.  Otherwise, a proration shall be made
based upon the parties' reasonable good faith estimate.  Seller shall be
entitled to the return of any deposit(s) posted by it with any utility company,
and Seller shall notify each utility company serving the Property to terminate
Seller's account, effective as of noon on the Closing Date.  Seller shall have
no responsibility or liability for Purchaser's failure to arrange utility
service for the Property as of the Closing Date.  Purchaser shall indemnify,
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to arrange
utility service as of the Closing Date.

5.4.4        Real Estate Taxes.  Real estate ad valorem and similar taxes ("Real
Property Taxes") will be prorated at Closing in accordance with the provisions
of this Section 5.4.4.  The following provisions assume that the Closing will
occur in calendar year 2011 and that no installments of Real Property Taxes
assessed for 2010 payable in 2011 (the “2010/Pay 2011 Taxes”) will have been
paid by Seller prior to the date of Closing.  In the event that actual figures
(whether for the assessed value of the Property or for the tax rates) for the
2010/Pay 2011 Taxes are not available at the Closing Date, Purchaser will be
given a credit at Closing equal to 103% of the estimated first installment and
second installment of 2010/Pay 2011 Taxes calculated by using the tax rate
figures from the preceding year and the most recent posted assessed value of the
Property (assuming payment at the earliest time to allow for the maximum
possible discount). The proration of Real Property Taxes for the Real Property
Taxes assessed for 2011 payable in 2012 (the “2011/Pay 2012 Taxes”) shall be
based on the 2010/Pay 2011 Taxes as determined or estimated in the preceding
sentence, with Purchaser given a proration credit at Closing based on the actual
number of days in 2011 that Seller owned the Property up to the date of Closing.
The proration of all real property taxes and installments of assessments shall
be final and not subject to re-adjustment after Closing.

5.4.5        Property Contracts.  Purchaser shall assume at Closing the
obligations arising from and after the date of Closing under the Property
Contracts assumed by Purchaser; however, operating expenses shall be prorated
under Section 5.4.2.

5.4.6        Leases.

5.4.6.1            All collected rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Tenants under the Leases), income and
expenses from any portion of the Property shall be prorated as of the Closing
Date.  Purchaser shall receive all collected rent and income attributable to
dates from and after the Closing Date.  Seller shall receive all collected rent
and income attributable to dates prior to the Closing Date.  In addition, if
Purchaser elects to terminate any utility rebilling contract associated with the
Property, then Seller shall receive a credit at Closing equal to the average of
the amount of the monthly utility bill associated with the Property for the
preceding 12 months, multiplied by 3.  Notwithstanding the foregoing, no
prorations shall be made in relation to either (a) non-delinquent rents which
have not been collected as of the Closing Date, or (b) delinquent rents
existing, if any, as of the Closing Date (the foregoing (a) and (b) referred to
herein as the "Uncollected Rents").  In adjusting for Uncollected Rents, no
adjustments shall be made in Seller's favor for rents which have accrued and are
unpaid as of the Closing, but Purchaser shall pay Seller such accrued
Uncollected Rents as and when collected by Purchaser.  For a period of 180 days
following Closing, Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions (which shall not include an
obligation to commence legal action) to collect Uncollected Rents. 
Notwithstanding the foregoing, Purchaser's obligation to collect Uncollected
Rents shall be limited to Uncollected Rents of not more than 90 days past due,
and Purchaser's collection of rents shall be applied, first, to Purchaser’s
reasonable third-party costs of such collection, second, towards current rent
due and owing under the Leases, and third, to Uncollected Rents.  After the
Closing, Seller shall continue to have the right, but not the obligation, in its
own name, to demand payment of and to collect Uncollected Rents owed to Seller
by any Tenant, which right shall include, without limitation, the right to
continue or commence legal actions or proceedings against any Tenant and the
delivery of the Leases Assignment shall not constitute a waiver by Seller of
such right; provided however, that the foregoing right of Seller shall be
limited to actions seeking monetary damages and, in no event, shall Seller seek
to evict any Tenants in any action to collect Uncollected Rents.  Purchaser
agrees to cooperate with Seller in connection with all efforts by Seller to
collect such Uncollected Rents and to take all steps, whether before or after
the Closing Date, as may be necessary to carry out the intention of the
foregoing; provided, however, that Purchaser's obligation to cooperate with
Seller pursuant to this sentence shall not obligate Purchaser to terminate any
Tenant lease with an existing Tenant or evict any existing Tenant from the
Property.

5.4.6.2            At Closing, Purchaser shall receive a credit against the
Purchase Price in an amount equal to the received and unapplied balance of all
cash (or cash equivalent) Tenant Deposits, including, but not limited to,
security, damage, pet or other refundable deposits paid by any of the Tenants to
secure their respective obligations under the Leases, together, in all cases,
with any interest payable to the Tenants thereunder as may be required by their
respective Tenant Lease or state law (the "Tenant Security Deposit Balance"). 
Any cash (or cash equivalents) held by Seller which constitutes the Tenant
Security Deposit Balance shall be retained by Seller in exchange for the
foregoing credit against the Purchase Price and shall not be transferred by
Seller pursuant to this Contract (or any of the documents delivered at Closing),
but the obligation with respect to the Tenant Security Deposit Balance
nonetheless shall be assumed by Purchaser.  The Tenant Security Deposit Balance
shall not include any non-refundable deposits or fees paid by Tenants to Seller,
either pursuant to the Leases or otherwise.

5.4.7        Insurance.  No proration shall be made in relation to insurance
premiums and insurance policies will not be assigned to Purchaser.  Seller shall
have the risk of loss of the Property until 11:59 p.m. the day prior to Closing
Date (“Risk of Loss Transfer”), after which time the risk of loss shall pass to
Purchaser and Purchaser shall be responsible for obtaining its own insurance
thereafter.

5.4.8        Employees.  All of Seller's and Seller's manager's on-site
employees shall have their employment at the Property terminated as of the
Closing Date.

5.4.9        Closing Costs.  Purchaser shall pay any city, county or local
transfer taxes, mortgage assumption, sales, use, gross receipts or similar
taxes, any premiums or fees required to be paid by Purchaser with respect to the
Title Policy pursuant to Section 4.1, and one-half of the customary closing
costs of the Escrow Agent.  Seller shall pay the base premium for the Title
Policy to the extent required by Section 4.1, the cost of recording any
instruments required to discharge any liens or encumbrances against the Property
not caused by Purchaser's actions, Illinois real property transfer taxes and
one-half of the customary closing costs of the Escrow Agent. 

5.4.10    Utility Contracts.  If Seller has entered into an agreement for the
purchase of electricity, gas or other utility service for the Property or a
group of properties (including the Property) (a "Utility Contract"), or an
affiliate of Seller has entered into a Utility Contract, then Seller shall
assign and Purchaser shall assume the Utility Contract with respect to the
Property, and if required by the terms of such Utility Contract, Purchaser shall
attempt to obtain consent to such assignment and assumption, and Purchaser shall
hold harmless and, if requested by Seller (in Seller's sole discretion), defend
(with counsel approved by Seller) Seller's Indemnified Parties from and against
any and all Losses arising from or related to Purchaser's failure to obtain such
consent.  Notwithstanding the foregoing, Seller may instead elect to receive a
credit at Closing equal to the reasonably calculated costs of the Utility
Contract attributable to the Property from and after the Closing, and Seller
shall remain responsible for payments under the Utility Contract.

5.4.11    Possession.  Possession of the Property, subject to the Leases,
Property Contracts, other than Terminated Contracts, and Permitted Exceptions,
shall be delivered to Purchaser at the Closing upon release from escrow of all
items to be delivered by Purchaser pursuant to Section 5.3.  To the extent
reasonably available to Seller, originals or copies of the Leases and Property
Contracts, lease files, warranties, guaranties, operating manuals, keys to the
property, and Seller's books and records (other than proprietary information)
(collectively, "Seller's Property-Related Files and Records") regarding the
Property shall be made available to Purchaser at the Property after the
Closing.  Purchaser agrees, for a period of not less than six (6) years after
the Closing (the "Records Hold Period"), to (a) provide and allow Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records. 

5.4.12    Tax Appeals.  Purchaser acknowledges and agrees that Seller, in its
sole discretion, may file an appeal (the "Appeal") with respect to real estate
ad valorem or other similar property taxes applicable to the Property for the
Tax Year in which Closing occurs (the "Property Taxes").  Prior to the Closing,
Seller shall notify Purchaser whether Seller desires to continue to process the
Appeal from and after the Closing Date. If Seller fails to notify Purchaser of
its election to continue the Appeal, Seller will be deemed to have elected not
to continue the Appeal from and after the Closing Date and the provisions of
Section 5.4.12.2 below shall apply. 

5.4.12.1        If Seller elects to continue the Appeal, then, from and after
the Closing Date, Seller agrees that it will continue, at Seller's sole cost and
expense, to reasonably process the Appeal to conclusion with the applicable
taxing authority (including any further appeals which Seller deems reasonable to
pursue). In the event that the Appeal is successful in reducing the amount of
Property Taxes payable with respect to the Tax Year in which Closing occurs,
then Purchaser and Seller shall share any Refund on a pro rata basis (in
accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing Seller for its actual, reasonable
and documented third-party costs (collectively, the "Third-Party Costs")
incurred in connection with the Appeal. If Third-Party Costs equal or exceed the
amount of the Award, then Seller shall be entitled to the full amount of the
Award.

5.4.12.2        If Seller does not elect to continue the Appeal, then, from and
after the Closing Date, Purchaser agrees that it will continue, at Purchaser's
sole cost and expense, to reasonably process the Appeal to conclusion with the
applicable taxing authority (including any further appeals which Purchaser deems
reasonable to pursue). In the event that the Appeal is successful in reducing
the amount of Property Taxes payable with respect to the Tax Year in which
Closing occurs, then Purchaser and Seller shall share any Refund on a pro rata
basis (in accordance with the number of days in the Tax Year of Closing that
each held title to the Property) after first reimbursing each of Purchaser and
Seller for their respective Third-Party Costs incurred in connection with the
Appeal. If Third- Party Costs equal or exceed the amount of the Award, then the
Award shall be applied to such Third-Party Costs on a pro rata basis, with each
of Purchaser and Seller receiving a portion of the Award equal to the product of
(i) a fraction, the numerator of which is the respective party's Third-Party
Costs, and the denominator of which is the total of both parties' Third-Party
Costs, and (ii) the amount of the Award.

5.4.12.3        For purposes of this Section, "Tax Year" shall mean each
12-month period for which the applicable taxing authority assesses Property
Taxes, which may or may not be a calendar year.

5.5              Post Closing Adjustments.  Purchaser or Seller may request that
Purchaser and Seller undertake to re-adjust any item on the Proration Schedule
(or any item omitted therefrom), with the exception of real property taxes which
shall be final and not subject to readjustment, in accordance with the
provisions of Section 5.4 of this Contract; provided, however, that neither
party shall have any obligation to re-adjust any items (a) after the expiration
of 90 days after Closing, or (b) subject to such 90-day period, unless such
items exceed $5,000.00 in the aggregate.

Article VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1              Seller's Representations.  Except, in all cases, for any fact,
information or condition disclosed in the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date; provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1.

6.1.1        Seller is validly existing and in good standing under the laws of
the state of its formation set forth in the initial paragraph of this Contract;
and, subject to Section 8.2.5 has or at the Closing shall have the entity power
and authority to sell and convey the Property and to execute the documents to be
executed by Seller and prior to the Closing will have taken as applicable, all
corporate, partnership, limited liability company or equivalent entity actions
required for the execution and delivery of this Contract, and the consummation
of the transactions contemplated by this Contract.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Seller is a party or by which Seller is otherwise
bound, which conflict, breach or default would have a material adverse affect on
Seller's ability to consummate the transaction contemplated by this Contract or
on the Property.  This Contract is a valid and binding agreement against Seller
in accordance with its terms;

6.1.2        Seller is not a "foreign person," as that term is used and defined
in the Internal Revenue Code, Section 1445, as amended;

6.1.3        Except for (a) any actions by Seller to evict Tenants under the
Leases, or (b) any matter covered by Seller's current insurance policy(ies), to
Seller's knowledge, there are no material actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
in writing against the Property, which will adversely impact Seller's ability to
convey the Property;

6.1.4        To Seller's knowledge, Seller has not received any written notice
of any material default by Seller under any of the Property Contracts that will
not be terminated on the Closing Date;

6.1.5        To Seller's knowledge, the Rent Roll (as updated pursuant to
Section 5.2.9) is accurate in all material respects and, to Seller’s knowledge,
there are no leases or tenancies affecting the Property except as set forth in
the Rent Roll (as updated pursuant to Section 5.2.10);

6.1.6        To Seller's knowledge, the Property Contracts List (as updated
pursuant to Section 5.2.10) is accurate in all material respects; and

6.1.7        To Seller's knowledge: (A) no hazardous or toxic materials or other
substances regulated by applicable federal or state environmental laws are
stored by Seller on, in or under the Property in quantities which violate
applicable laws governing such materials or substances, and (B) the Property is
not used by Seller for the storage, treatment, generation or manufacture of any
hazardous or toxic materials or other substances in a manner which would
constitute a violation of applicable federal or state environmental laws.

6.1.8        To Seller’s knowledge, Seller has not received any written notice
from a governmental agency of any uncured material violations of any federal,
state, county or municipal law, ordinance, order, regulation or requirement
affecting the Property.

6.1.9        The operating statements to be furnished by Seller to Purchaser are
those used in the Seller's ordinary and normal course of its business, and, to
Seller's knowledge, such items are true, accurate and complete in all material
respects.

6.2              AS-IS.  Except as otherwise expressly set forth in Seller's
Representations:

6.2.1        The Property is expressly purchased and sold "AS IS," "WHERE IS,"
and "WITH ALL FAULTS." 

6.2.2        The Purchase Price and the terms and conditions set forth herein
are the result of arm's-length bargaining between entities familiar with
transactions of this kind, and said price, terms and conditions reflect the fact
that Purchaser shall have the benefit of, but is not relying upon, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller's
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions in the Materials, or on
account of any conditions affecting the Property. 

6.2.3        Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller's Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller's Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions in the Materials or other conditions
affecting the Property, excluding any claims based on breach of Seller’s
Representations (subject to the terms of Section 6.3 of this Contract). 

6.2.4        Purchaser represents and warrants that, as of the date hereof and
as of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing. 

6.2.5        Prior to Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all Property occupants, guests
or tenants.  Purchaser agrees that the departure or removal, prior to Closing,
of any of such guests, occupants or tenants shall not be the basis for, nor
shall it give rise to, any claim on the part of Purchaser, nor shall it affect
the obligations of Purchaser under this Contract in any manner whatsoever; and
Purchaser shall close title and accept delivery of the Deed with or without such
tenants in possession and without any allowance or reduction in the Purchase
Price under this Contract.

6.2.6        Purchaser hereby releases Seller from any and all claims and
liabilities relating to the matters set forth in this Section. 

6.3              Survival of Seller's Representations.  Seller and Purchaser
agree that Seller's Representations shall survive Closing for a period of 9
months (the "Survival Period").  Seller shall have no liability after the
Survival Period with respect to Seller's Representations contained herein except
to the extent that Purchaser has requested arbitration against Seller during the
Survival Period for breach of any of Seller's Representations.  Under no
circumstances shall Seller be liable to Purchaser for more than $350,000.00 in
any individual instance or in the aggregate for all breaches of Seller's
Representations, nor shall Purchaser be entitled to bring any claim for a breach
of Seller's Representations unless the claim for damages (either in the
aggregate or as to any individual claim) by Purchaser exceeds $5,000.  In the
event that Seller breaches any representation contained in Section 6.1 and
Purchaser had knowledge of such breach prior to the Closing Date, and elected to
close regardless, Purchaser shall be deemed to have waived any right of
recovery, and Seller shall not have any liability in connection therewith.

6.4              Definition of Seller's Knowledge.  Any representations and
warranties made "to the knowledge of Seller" shall not be deemed to imply any
duty of inquiry.  For purposes of this Contract, the term Seller's "knowledge"
shall mean and refer only to actual knowledge of the Regional Property Manager
and the Community Manager and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
Seller, or any affiliate of Seller, or to impose upon such Regional Property
Manager and Community Manager any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Regional Property Manager and Community Manager any individual personal
liability.  As used herein, the term "Regional Property Manager" shall refer to
Ken Sloma who is the regional property manager handling this Property and the
term "Community Manager" shall refer to Michele Pender who is the community
manager handling this Property.

6.5              Representations and Warranties of Purchaser.  For the purpose
of inducing Seller to enter into this Contract and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

6.5.1        Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.

6.5.2        Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Contract, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser's
partners, directors, officers or members are required to so empower or authorize
Purchaser that has not already been obtained.  The compliance with or
fulfillment of the terms and conditions hereof will not conflict with, or result
in a breach of, the terms, conditions or provisions of, or constitute a default
under, any contract to which Purchaser is a party or by which Purchaser is
otherwise bound, which conflict, breach or default would have a material adverse
affect on Purchaser's ability to consummate the transaction contemplated by this
Contract.  This Contract is a valid, binding and enforceable agreement against
Purchaser in accordance with its terms.

6.5.3        No pending or, to the knowledge of Purchaser, threatened litigation
exists which if determined adversely would restrain the consummation of the
transactions contemplated by this Contract or would declare illegal, invalid or
non-binding any of Purchaser's obligations or covenants to Seller.

6.5.4        Other than Seller's Representations, Purchaser has not relied on
any representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property.

6.5.5        The Broker and its affiliates do not, and will not at the Closing,
have any direct or indirect legal, beneficial, economic or voting interest in
Purchaser (or in an assignee of Purchaser, which pursuant to Section 13.3,
acquires the Property at the Closing), nor has Purchaser or any affiliate of
Purchaser granted (as of the Effective Date or the Closing Date) the Broker or
any of its affiliates any right or option to acquire any direct or indirect
legal, beneficial, economic or voting interest in Purchaser.

6.5.6        Purchaser is not a Prohibited Person.

6.5.7        To Purchaser's knowledge, none of its investors, affiliates or
brokers or other agents (if any), acting or benefiting in any capacity in
connection with this Contract is a Prohibited Person.

6.5.8        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.9        The funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C. § 1956(c)(7).

Article VII
OPERATION OF THE PROPERTY

7.1              Leases and Property Contracts.  During the period of time from
the Effective Date to the Closing Date, in the ordinary course of business
Seller may enter into new Property Contracts, new Leases, renew existing Leases
or modify, terminate or accept the surrender or forfeiture of any of the Leases,
modify any Property Contracts, or institute and prosecute any available remedies
for default under any Lease or Property Contract without first obtaining the
written consent of Purchaser; provided, however, Seller agrees that, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed, any new or renewed Leases shall not have a
term in excess of 1 year and any new Property Contract shall be terminable upon
30 days notice without penalty.

7.2              General Operation of Property.  Except as specifically set
forth in this Article VII, Seller shall operate the Property after the Effective
Date in the ordinary course of business, and except as necessary in Seller's
sole discretion to address (a) any life or safety issue at the Property or (b)
any other matter which in Seller's reasonable discretion materially adversely
affects the use, operation or value of the Property, Seller will not make any
material alterations to the Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.

7.3              Liens.  Other than utility easements and temporary construction
easements granted by Seller in the ordinary course of business, Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to the Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld, conditioned or delayed.  If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.

Article VIII
CONDITIONS PRECEDENT TO CLOSING

8.1              Purchaser's Conditions to Closing.  Purchaser's obligation to
close under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:

8.1.1        All of the documents required to be delivered by Seller to
Purchaser at the Closing pursuant to the terms and conditions hereof shall have
been delivered;

8.1.2        Each of Seller's Representations shall be true in all material
respects as of the Closing Date;

8.1.3        Seller shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Seller hereunder;

8.1.4        Neither Seller nor Seller's general partner shall be a debtor in
any bankruptcy proceeding; and

8.1.5        Subject to the last sentence of this Section 8.1, not less than 90%
of the apartment rental units at the Property are leased to Tenants.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in this Section 8.1 is not met, Purchaser may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date with no offset or deduction from the Purchase Price, (b) terminate this
Contract and receive a return of the Deposit from the Escrow Agent, or (c) if
such failure constitutes a default by Seller of its covenants hereunder,
exercise any of its remedies pursuant to Section 10.2.  Notwithstanding any
provision hereof to the contrary, the condition precedent set forth in Section
8.1.5 shall only apply to the extent that Purchaser’s lender for the
Purchaser-Financing imposes any such condition as a requirement to close the
Purchaser-Financing and shall be adjusted in accordance with the actual lender
minimum occupancy requirement (e.g., if lender imposes an 80% minimum occupancy
requirement, then the “90%” in Section 8.1.5 shall be changed to “80%” and if
lender imposes no minimum occupancy requirement, then Section 8.1.5 shall be
null and void); provided, however, that in no event shall Section 8.1.5 require
more than 90% of the apartment rental units at the Property to be leased to
Tenants as a condition to Purchaser’s closing obligations hereunder.

8.2              Seller's Conditions to Closing.  Without limiting any of the
rights of Seller elsewhere provided for in this Contract, Seller's obligation to
close with respect to conveyance of the Property under this Contract shall be
subject to and conditioned upon the fulfillment of the following conditions
precedent:

8.2.1        All of the documents and funds required to be delivered by
Purchaser to Seller at the Closing pursuant to the terms and conditions hereof
shall have been delivered;

8.2.2        Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;

8.2.3        Purchaser shall have complied with, fulfilled and performed in all
material respects each of the covenants, terms and conditions to be complied
with, fulfilled or performed by Purchaser hereunder;

8.2.4        Neither Purchaser nor any of Purchaser's members shall be a debtor
in any bankruptcy proceeding;

8.2.5        [Intentionally omitted]

8.2.6        There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing, which, if
adversely determined, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser; and

8.2.7        The Loan Payoff shall have occurred.

If any of the foregoing conditions to Seller's obligations to close with respect
to the conveyance of the Property under this Contract are not met, Seller may
(a) waive any of the foregoing conditions and proceed to Closing on the Closing
Date, (b) terminate this Contract, or (c) if such failure constitutes a default
by Purchaser, exercise any of its remedies pursuant to Section 10.1.

Article IX
BROKERAGE

9.1              Indemnity.  Seller represents and warrants to Purchaser that it
has dealt only with HFF, One Indiana Square, Suite 1330, Indianapolis, Indiana 
46204, Attention: Brian Kelly, Telephone (317) 632-7501, Facsimile (317)
630-3190, E-mail bkelly@hfflp.com ("Broker") in connection with this Contract. 
Seller and Purchaser each represents and warrants to the other that, other than
Broker, it has not dealt with or utilized the services of any other real estate
broker, sales person or finder in connection with this Contract, and each party
agrees to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder's fees arising from or attributable to the acts or omissions of the
indemnifying party. 

9.2              Broker Commission.  If Closing occurs, Seller agrees to pay
Broker a commission according to the terms of a separate contract.  Broker shall
not be deemed a party or third party beneficiary of this Contract.  As a
condition to Seller's obligation to pay the commission, Broker shall execute the
signature page for Broker attached hereto solely for purposes of confirming the
matters set forth therein.

Article X
DEFAULTS AND REMEDIES

10.1          Purchaser Default.  If Purchaser defaults on its obligations
hereunder to (a) deliver the Initial Deposit or Additional Deposit (or any other
deposit or payment required of Purchaser hereunder), (b) deliver to Seller the
deliveries specified under Section 5.3 on the date required thereunder, or (c)
deliver the Purchase Price in accordance with Article II and close on the
purchase of the Property on the Closing Date, then, immediately and without the
right to receive notice or to cure pursuant to Section 2.3.3, Purchaser shall
forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to Seller,
and neither party shall be obligated to proceed with the purchase and sale of
the Property.  If Purchaser defaults on any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than 10 days after written notice from Seller, then Purchaser shall forfeit
the Deposit, and the Escrow Agent shall deliver the Deposit to Seller, and
neither party shall be obligated to proceed with the purchase and sale of the
Property.  The Deposit is liquidated damages and recourse to the Deposit is,
except for Purchaser's indemnity and confidentiality obligations hereunder,
Seller's sole and exclusive remedy for Purchaser's failure to perform its
obligation to purchase the Property or breach of a representation or warranty. 
Seller expressly waives the remedies of specific performance and additional
damages for such default by Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT
SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A
REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN
ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE
THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES
DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT
LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2          Seller Default.  If Seller (i) defaults on its obligations
hereunder to deliver to Escrow Agent the deliveries specified under Section 5.2
on the date required thereunder, or to close on the sale of the Property on the
Closing Date, or (ii) prior to the Closing defaults on its covenants or
obligations under this Contract, and such default continues for more than 10
days after written notice from Purchaser, then, at Purchaser's election and as
Purchaser's exclusive remedy, Purchaser may either (a) terminate this Contract,
and all payments and things of value, including the Deposit, provided by
Purchaser hereunder shall be returned to Purchaser and Purchaser may recover, as
its sole recoverable damages (but without limiting its right to receive a refund
of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $50,000 in the aggregate, or
(b) subject to the conditions below, seek specific performance of Seller’s
obligation to close on the sale of the Property pursuant to this Contract (but
not damages).  Purchaser may seek specific performance of Seller's obligation to
close on the sale of the Property pursuant to this Contract only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser shall (x) not otherwise be in default under this Contract; and (y)
file suit therefor with the court on or before the 90th day after the Closing
Date.  If Purchaser fails to file an action for specific performance within 90
days after the Closing Date, then Purchaser shall be deemed to have elected to
terminate the Contract in accordance with subsection (a) above.  Purchaser
agrees that it shall promptly deliver to Seller an assignment of all of
Purchaser's right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR
ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT. 
UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.

Article XI
RISK OF LOSS OR CASUALTY

11.1          Major Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
for demolition, site cleaning, restoration, replacement, or other repairs
(collectively, the "Repairs") is more than $500,000.00 (a "Major Damage"), then
Seller shall have no obligation to make such Repairs, and shall notify Purchaser
in writing of such damage or destruction (the "Damage Notice").  If there is a
Major Damage, then Purchaser may elect, by delivering written notice to Seller
on or before the earlier of (x) Closing and (y) the date which is ten (10) days
after Purchaser's receipt of the Damage Notice, to terminate this Contract, in
which event the Deposit shall be returned to Purchaser.  In the event Purchaser
fails to timely terminate this Contract pursuant to this Section 11.1, this
transaction shall be closed in accordance with Section 11.3 below.

11.2          Minor Damage.  In the event that the Property is damaged or
destroyed by fire or other casualty prior to Risk of Loss Transfer, and the cost
of Repairs is equal to or less than $500,000.00, then this transaction shall be
closed in accordance with Section 11.3, notwithstanding such casualty.  In such
event, Seller may at its election endeavor to make such Repairs to the extent of
any recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Seller shall provide Purchaser with any
damages estimate from the insurer and with copies of the bids for the Repairs,
and Seller shall pay any insurance deductible attributable to such Repairs. 
Regardless of Seller's election to commence such Repairs, or Seller's ability to
complete such Repairs prior to Closing, this transaction shall be closed in
accordance with Section 11.3 below.

11.3          Closing.  In the event Purchaser fails to terminate this Contract
following a casualty as set forth in Section 11.1, or in the event of a casualty
as set forth in Section 11.2, then this transaction shall be closed in
accordance with the terms of the Contract, at Seller's election, either (i) for
the full Purchase Price, notwithstanding any such casualty, in which case
Purchaser shall, at Closing, execute and deliver an assignment and assumption
(in a form reasonably required by Seller) of Seller's rights and obligations
with respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any amounts which may already have been spent by Seller for Repairs (plus a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller in connection therewith); or (ii) for the full Purchase Price
less a credit to Purchaser in the amount necessary to complete such Repairs as
such amount is adjusted by Seller’s insurance company(ies) (less any amounts
which may already have been spent by Seller for Repairs).

11.4          Repairs.  To the extent that Seller elects to commence any Repairs
prior to Closing, then Seller shall be entitled to receive and apply available
insurance proceeds to any portion of such Repairs completed or installed prior
to Closing, with Purchaser being responsible for completion of such Repairs
after Closing.  To the extent that any Repairs have been commenced prior to
Closing, then the Property Contracts shall include, and Purchaser shall assume
at Closing, all construction and other contracts entered into by Seller in
connection with such Repairs; provided however, that (except in the event of
emergency, as determined in Seller’s sole discretion) Seller will consult with
Purchaser prior to entering into any such contract if Purchaser will likely have
to assume such Contract.  Notwithstanding the foregoing to the contrary, Seller
retains the sole right and authority to enter into any such contract.

Article XII
EMINENT DOMAIN

12.1          Eminent Domain.  In the event that, at the time of Closing, any
material part of the Property is (or previously has been) acquired, or is about
to be acquired, by any governmental agency by the powers of eminent domain or
transfer in lieu thereof (or in the event that at such time there is any notice
of any such acquisition or intent to acquire by any such governmental agency),
Purchaser shall have the right, at Purchaser's option, to terminate this
Contract by giving written notice within 10 days after Purchaser's receipt from
Seller of notice of the occurrence of such event, and if Purchaser so terminates
this Contract, Purchaser shall recover the Deposit hereunder.  A taking of “any
material part of the Property” includes the taking of any access to the Property
or parking rights associated with the Property.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.

Article XIII
MISCELLANEOUS

13.1          Binding Effect of Contract.  This Contract shall not be binding on
either party until executed by both Purchaser and Seller.  Neither the Escrow
Agent's nor the Broker's execution of this Contract shall be a prerequisite to
its effectiveness.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Seller and Purchaser, and their respective
successors and permitted assigns.

13.2          Exhibits and Schedules.  All Exhibits and Schedules, whether or
not annexed hereto, are a part of this Contract for all purposes.

13.3          Assignability.  Except to the extent required to comply with the
provisions of Section 13.18 related to a 1031 Exchange, this Contract is not
assignable by Purchaser without first obtaining the prior written approval of
Seller.  Notwithstanding the foregoing, Purchaser may assign this Contract,
without first obtaining the prior written approval of Seller, to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than 10
days prior to the Closing Date.  As used herein, an affiliate is a person or
entity controlled by, under common control with, or controlling another person
or entity.

13.4          Captions.  The captions, headings, and arrangements used in this
Contract are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5          Number and Gender of Words.  Whenever herein the singular number
is used, the same shall include the plural where appropriate, and words of any
gender shall include each other gender where appropriate.

13.6          Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered with a written receipt of delivery; (b) sent by a
nationally-recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested; or
(d) sent by confirmed facsimile transmission or electronic delivery with an
original copy thereof transmitted to the recipient by one of the means described
in subsections (a) through (c) no later than 3 Business Days thereafter.  All
notices shall be deemed effective when actually delivered as documented in a
delivery receipt; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of the absence of a signatory to
acknowledge receipt, or by reason of a change of address with respect to which
the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery.  Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices.  All notices
shall be sent to the addressee at its address set forth following its name
below:

To Purchaser:

 

Cardinal Group Investments, LLC

201 E. Ohio

3rd Floor

Chicago, Illinois  60611

Attention: Alex O’Brien

Telephone:  312-854-7115

Facsimile:  858-777-5437

Email:  alex@cardinalgroupinvestments.com

And:

Lottner Rubin Fishman Brown & Saul, P.C.

633 17th Street

Suite 2700

Denver, Colorado  80202

Attention:  Richard J. Saul

Telephone:  303-292-1200

Facsimile:  303-292-1300

Email:  rsaul@lrflegal.com

 

To Seller:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337

Facsimile:  303-300-3261

Email:  mark.reoch@aimco.com

And:

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Trent Johnson

Telephone:  303-691-4348

Facsimile:  720-200-6881

Email:  trent.johnson@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  John Spiegleman, Esq.
Telephone: 303-691-4303
Facsimile:  720-200-6882
Email:  john.spiegleman@aimco.com

and a copy to:

HFF

One Indiana Square

Suite 1330

Indianapolis , Indiana  46204

Attention:  Brian Kelly
Telephone:  317-632-7501
Facsimile:  317-630-3190

Email:  bkelly@hfflp.com

and a copy to:

Ginsberg Jacobs LLC

300 S. Wacker Drive

Suite 2450

Chicago, Illinois  60606

Attention:  Steven F. Ginsberg
Telephone:  312-660-9614
Facsimile:  312-660-9612
Email:  sginsberg@ginsbergjacobs.com

And

Attention:  Ana Acena
Telephone:  312-660-9618
Facsimile:  312-660-9612
Email:  aacena@ginsbergjacobs.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Fidelity National Title Insurance Company

8450 E. Crescent Parkway

Suite 410

Greenwood Village, Colorado  80111

Attention:  Valena Bloomquist

Telephone:  303-244-9198

Facsimile:  720-489-7593

Email:  Valena.bloomquist@fnf.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7          Governing Law and Venue.  The laws of the State of Illinois shall
govern the validity, construction, enforcement, and interpretation of this
Contract, unless otherwise specified herein except for the conflict of laws
provisions thereof.  All claims, disputes and other matters in question arising
out of or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.

13.8          Entire Agreement.  This Contract embodies the entire Contract
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and contracts,
whether written or oral.

13.9          Amendments.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, (a) the signature of
the Escrow Agent shall not be required as to any amendment of this Contract
other than an amendment of Section 2.3, and (b) the signature of the Broker
shall not be required as to any amendment of this Contract.

13.10      Severability.  In the event that any part of this Contract shall be
held to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be reformed, and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, it shall be severed from this
Contract and the remaining portions of this Contract shall be valid and
enforceable.

13.11      Multiple Counterparts/Facsimile Signatures.  This Contract may be
executed in a number of identical counterparts.  This Contract may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto, with original signatures to be delivered as soon
as reasonably practical thereafter.

13.12      Construction.  No provision of this Contract shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Contract; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

13.13      Confidentiality.  Seller and Purchaser shall not disclose the terms
and conditions contained in this Contract and shall keep the same confidential,
provided that each may disclose the terms and conditions of this Contract (a) as
required by law, (b) to consummate the terms of this Contract, or any financing
relating thereto, or (c) to its Proposed Lenders, attorneys and accountants. 
Furthermore, Seller may disclose the terms and conditions of this Contract as is
necessary, in Seller's sole discretion, in order for Seller to make any public
disclosures required under federal or state securities laws or regulations.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller's prior written authorization, which may be granted or denied in Seller's
sole discretion.  In addition, each party shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  Unless and until the Closing occurs, Purchaser
shall not market the Property (or any portion thereof) to any prospective
purchaser or lessee without the prior written consent of Seller, which consent
may be withheld in Seller's sole discretion.

13.14      Time of the Essence.  It is expressly agreed by the parties hereto
that time is of the essence with respect to this Contract and any aspect
thereof.

13.15      Waiver.  No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  No waiver, amendment, release, or modification of this Contract
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

13.16      Attorneys' Fees.  In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
substantially prevailing party in such litigation shall be entitled to recover
from the other party its reasonable attorneys' fees and expenses incidental to
such litigation and arbitration, including the cost of in-house counsel and any
appeals.

13.17      Time Zone/Time Periods.  Any reference in this Contract to a specific
time shall refer to the time in the time zone where the Property is located. 
(For example, a reference to 3:00 p.m. refers to 3:00 p.m. MST if the Property
is located in Denver, Colorado.)  Should the last day of a time period fall on a
weekend or legal holiday, the next Business Day thereafter shall be considered
the end of the time period.

13.18      1031 Exchange.  Seller and Purchaser acknowledge and agree that the
purchase and sale of the Property may be part of a tax-free exchange for either
Purchaser or Seller pursuant to Section 1031 of the Code, the regulations
promulgated thereunder, revenue procedures, pronouncements and other guidance
issued by the Internal Revenue Service.  Each party hereby agrees to cooperate
with each other and take all reasonable steps on or before the Closing Date to
facilitate such exchange if requested by the other party, provided that (a) no
party making such accommodation shall be required to acquire any substitute
property, (b) such exchange shall not affect the representations, warranties,
liabilities and obligations of the parties to each other under this Contract,
(c) no party making such accommodation shall incur any additional cost, expense
or liability in connection with such exchange (other than expenses of reviewing
and executing documents required in connection with such exchange), and (d) no
dates in this Contract will be extended as a result thereof, except as
specifically provided herein.  Notwithstanding anything in this Section 13.18 to
the contrary, Seller shall have the right to extend the Closing Date (as
extended pursuant to the second sentence of Section 5.1) for up to 30 days in
order to facilitate a tax free exchange pursuant to this Section 13.18, and to
obtain all documentation in connection therewith.

13.19      No Personal Liability of Officers, Trustees or Directors.  Purchaser
acknowledges that this Contract is entered into by Seller which is a
Massachusetts limited partnership, and Purchaser agrees that none of Seller's
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.  Seller acknowledges that this Contract is entered into by Purchaser
which is a Delaware limited liability company, and Seller agrees that none of
Purchaser, or Purchaser’s partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, or agents shall
have any personal liability under this Contract or any document executed in
connection with the transactions contemplated by this Contract.

13.20      ADA Disclosure.  Purchaser acknowledges that the Property may be
subject to the federal Americans With Disabilities Act (the "ADA") and the
federal Fair Housing Act (the "FHA").  The ADA requires, among other matters,
that tenants and/or owners of "public accommodations" remove barriers in order
to make the Property accessible to disabled persons and provide auxiliary aids
and services for hearing, vision or speech impaired persons.  Seller makes no
warranty, representation or guarantee of any type or kind with respect to the
Property's compliance with the ADA or the FHA (or any similar state or local
law), and Seller expressly disclaims any such representations.

13.21      No Recording.  Purchaser shall not cause or allow this Contract or
any contract or other document related hereto, nor any memorandum or other
evidence hereof, to be recorded or become a public record without Seller's prior
written consent, which consent may be withheld at Seller's sole discretion.  If
Purchaser records this Contract or any other memorandum or evidence thereof,
Purchaser shall be in default of its obligations under this Contract.  Purchaser
hereby appoints Seller as Purchaser's attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of the Contract or
other memorandum or evidence thereof from the public records.  This appointment
shall be coupled with an interest and irrevocable.

13.22      Relationship of Parties.  Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Contract
is only that of a seller and a purchaser of property.  Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.23      AIMCO Marks.  Purchaser agrees that Seller, the Property Manager or
AIMCO, or their respective affiliates, are the sole owners of all right, title
and interest in and to the AIMCO Marks (or have the right to use such AIMCO
Marks pursuant to license agreements with third parties) and that no right,
title or interest in or to the AIMCO Marks is granted, transferred, assigned or
conveyed as a result of this Contract.  Purchaser further agrees that Purchaser
will not use the AIMCO Marks for any purpose.

13.24      Non-Solicitation of Employees.  Prior to the expiration of the
Feasibility Period, Purchaser acknowledges and agrees that, without the express
written consent of Seller, neither Purchaser nor any of Purchaser's employees,
affiliates or agents shall solicit any of Seller's employees or any employees
located at the Property (or any of Seller's affiliates' employees located at any
property owned by such affiliates) for potential employment.

13.25      Survival.  Except for (a) all of the provisions of this Article XIII
(other than Section 13.18); (b) Sections 2.3, 3.3, 3.4, 3.5, 5.4, 5.5, 6.2, 6.3,
6.5, 9.1, 11.4, and 14.2; (c) any other provisions in this Contract, that by
their express terms survive the termination of this Contract or the Closing; and
(d) any payment or indemnity obligation of Purchaser under this Contract (the
foregoing (a), (b), (c) and (d) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.

13.26      Multiple Purchasers.  As used in this Contract, the term "Purchaser"
includes all entities acquiring any interest in the Property at the Closing,
including, without limitation, any assignee(s) of the original Purchaser
pursuant to Section 13.3 of this Contract.  In the event that "Purchaser" has
any obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder. 

13.27      WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS CONTRACT.

Article XIV
LEAD–BASED PAINT DISCLOSURE

14.1          Disclosure.  Seller and Purchaser hereby acknowledge delivery of
the Lead Based Paint Disclosure attached as Exhibit H hereto. 

14.2          Consent Agreement. 

Testing (the "Testing") has been performed at the Property with respect to
lead-based paint.  Law Engineering and Environmental Services, Inc. performed
the Testing and reported its findings in the Lead Based Paint Inspection Survey
dated May 14, 2001, a copy of which has been provided to Purchaser (the
"Report").  The Report certifies the Property as lead-based paint free.  By
execution hereof, Purchaser acknowledges receipt of a copy of the Report, the
Lead-Based Paint Disclosure Statement attached hereto as Exhibit H, and
acknowledges receipt of that certain Consent Agreement (the "Consent Agreement")
by and among the United States Environmental Protection Agency (executed
December 19, 2001), the United States Department of Housing and Urban
Development (executed January 2, 2002), and AIMCO (executed December 18, 2001). 
Because the Property has been certified as lead based paint free, Seller is not
required under the Consent Agreement to remediate or abate any lead-based paint
condition at the Property prior to the Closing.  Purchaser acknowledges and
agrees that (1) after Closing, Purchaser and the Property shall be subject to
the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.

 

[Remainder of Page Intentionally Left Blank]


            NOW, THEREFORE, the parties hereto have executed this Contract as of
the date first set forth above.

 

Seller:

 

HCW Pension Real Estate Fund Limited Partnership, a Massachusetts limited
partnership

 

By:       HCW GENERAL PARTNER, LIMITED PARTNERSHIP, a Texas limited partnership,
its general partner

 

By:       IH, INC., a Delaware corporation,

its general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

Purchaser:

 

CARDINAL GROUP INVESTMENTS, LLC,

a Delaware limited liability company

 

By:  /s/Eric Frank

Name:  Eric Frank

Title:  Manager

 